
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.9



VENOCO, INC.
2000 STOCK INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT


        THIS NONQUALIFIED STOCK OPTION AGREEMENT (this "Option Agreement") by
and between Venoco, Inc., a Delaware Company (the "Company"), and Roger Hamson
(the "Participant") evidences the nonqualified stock option (the "Option")
granted by the Company to the Participant as to the number of shares of the
Company's common stock, $0.01 par value (the "Common Stock") set forth below.

Award Date


--------------------------------------------------------------------------------

  Number of Shares of
Common Stock

--------------------------------------------------------------------------------

  Exercise Price
per Share

--------------------------------------------------------------------------------

  Expiration Date

--------------------------------------------------------------------------------

March 1, 2005   30   $ 45,000.00   March 1, 2015 March 1, 2005   2.5   $
55,000.00   March 1, 2015 March 1, 2005   2.5   $ 65,000.00   March 1, 2015

        Vesting.    The Option shall become vested as to 20% of the total number
of shares of Common Stock subject to the Option, pro rata for each of the
exercise prices, on the Award Date. The Option shall become vested as to the
remaining shares of Common Stock in equal amounts, pro rata for each of the
exercise prices, on the first, second, third and fourth anniversary of the Award
Date, such that the Option will be fully vested on the fourth anniversary of the
Award Date.

        Terms and Conditions.    The Option is granted under the Venoco, Inc.
2000 Stock Incentive Plan (the "Plan"). The Option is subject to the provisions
of the Plan (except for Appendix A attached thereto) and the Terms and
Conditions of Nonqualified Stock Option (the "Terms") attached to this Option
Agreement and incorporated herein by reference. The Option has been granted to
the Participant in addition to, and not in lieu of, any other form of
compensation otherwise payable or to be paid to the Participant. The Option is
not and shall not be deemed to be an incentive stock option within the meaning
of Section 422 of the Code. Capitalized terms are defined in the Plan if not
defined herein or in the Terms. The parties agree to the terms of the Option set
forth herein. The Participant acknowledges receipt of a copy of the Terms and
the Plan, specifically acknowledges and agrees to Section 17 of the Terms, and
agrees to maintain in confidence all information provided by the Company in
connection with the Option.

"PARTICIPANT"   VENOCO, INC.,
a Delaware corporation
/s/  ROGER HAMSON      

--------------------------------------------------------------------------------

Roger Hamson
 
By:
/s/  TIMOTHY M. MARQUEZ      

--------------------------------------------------------------------------------

Timothy M. Marquez
Chief Executive Officer

--------------------------------------------------------------------------------



TERMS AND CONDITIONS OF

NONQUALIFIED STOCK OPTION AGREEMENT

WITH ROGER HAMSON

1.    Vesting; Limits on Exercise.    

        1.1   As set forth on the cover page of this Option Agreement, the
Option shall vest and become exercisable in percentage installments of the
aggregate number of shares of Common Stock subject to the Option. The Option may
be exercised only to the extent the Option is vested and exercisable.

        1.2   To the extent that the Option is vested and exercisable, the
Participant has the right to exercise the Option (to the extent not previously
exercised), and such right shall continue, until the expiration or earlier
termination of the Option.

        1.3   Fractional share interests shall be disregarded, but may be
cumulated. Cash will be paid in lieu of fractional shares at the time of
exercise.

        1.4   No fewer than 2 shares of Common Stock (subject to adjustment
pursuant to Section 4.2.1 of the Plan) may be purchased at any one time, unless
the number of shares purchased is the total number at the time exercisable under
the Option.

2.    Continuance of Employment/Service Required; No Employment/Service
Commitment.    

        2.1   The vesting schedule requires continued employment or service
through each applicable vesting date as a condition to the vesting of the
applicable installment of the Option and the rights and benefits under this
Option Agreement. Partial employment or service, even if substantial, during any
vesting period will not entitle the Participant to any proportionate vesting or
avoid or mitigate a termination of rights and benefits upon or following a
termination of employment or service as provided in Section 5 below or under the
Plan.

        2.2   Nothing contained in this Option Agreement or the Plan constitutes
an employment commitment by the Company, affects the Participant's status as an
employee who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Company or any
Subsidiary, interferes in any way with the right of the Company or any
Subsidiary at any time to terminate such employment or service, or affects the
right of the Company or any Subsidiary to increase or decrease the Participant's
other compensation.

3.    Method of Exercise of Option.    

        3.1   The Option shall be exercisable by the delivery to the Secretary
of the Company of:

        (a)   an executed Option Exercise Agreement in substantially the form
attached hereto as Exhibit "A" or such other form as the Committee may require
from time to time (the "Exercise Agreement");

        (b)   payment for the Exercise Price as provided pursuant to Section 3.2
below;

        (c)   satisfaction of the tax withholding provisions of Section 4.4 of
the Plan; and

        (d)   any written statements or agreements required by the Committee to
be made by the Participant pursuant to Section 4.3 of the Plan.

        3.2   Payment for the shares of Common Stock to be purchased pursuant to
the Option may be made by any of the following methods:

        (a)   Participant may pay by check or electronic funds transfer to the
Company, subject to such specific procedures or directions as the Committee may
establish.

1

--------------------------------------------------------------------------------



        (b)   Participant may elect to receive upon exercise of the Option the
net number of shares of Common Stock determined according to the following
formula (a "Cashless Exercise"):

Net Number   =   (A x B) - (A x C)

--------------------------------------------------------------------------------

B

        For the purpose of this formula:

  A   =   the total number of shares with respect to which the Option is then
being exercised.   B   =   the Fair Market Value (as defined in the Plan) per
share of the Common Stock on the date the Exercise Agreement is executed.   C  
=   the exercise price in effect for the shares with respect to which the Option
is being exercise.

4.    Change in Control.    

        4.1   In accordance with Section 4.2.2 of the Plan, immediately upon the
occurrence of a Change in Control (as defined below), the Option shall become
fully vested and exercisable. Subject to Sections 4.2.3 through 4.2.6 of the
Plan, the Participant shall have the right to exercise the Option (to the extent
not previously exercised) until the Expiration Date or earlier termination of
the Option.

        4.2   For the purpose of this Option Agreement, a "Change in Control"
shall mean the occurrence of one of the following events:

        (a)   Timothy M. Marquez, Bernadette B. Marquez, their respective legal
representatives, devisees, donees and heirs and any Trust for the benefit of
either or both of Timothy M. Marquez and Bernadette B. Marquez and/or the issue
of either of them (the "Marquez Family") individually or collectively no longer
are the "beneficial owners" (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934), directly or indirectly, of securities of the Company
representing more than 50% of the combined voting power of the Company's then
outstanding securities;

        (b)   the stockholders of the Company approve and the Company consumates
a merger or consolidation of the Company with any other Company, other than
(a) a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 65% of the combined voting power of the voting
securities of the Company (or such surviving entity) outstanding immediately
after such merger or consolidation or (b) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
"person" (as such term is used in Section 13(d) and 14(d) of the Exchange Act
other than the Marquez Family) acquires more than 50% of the combined voting
power of the Company's then outstanding securities; or

        (c)   the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets. For purposes of
this clause (c), the term "the sale or disposition by the Company of all or
substantially all of the Company's assets" shall mean a sale or other
disposition transaction or series of related transactions (other than
transactions related to the creation of a master limited partnership or royalty
trust in which the Company continues its corporate existence) involving assets
of the Company or of any direct or indirect subsidiary of the Company (including
the stock of any direct or indirect subsidiary of the Company) in which the
value of the assets or stock being sold or otherwise disposed of (as measured by
the purchase price being paid therefor or by such other method as the Board of
Directors of the Company determines is appropriate in a case where there is no
readily ascertainable purchase price) constitutes more than two-thirds of the
"fair market value of the Company" (as hereinafter defined). For purposes of the
preceding

2

--------------------------------------------------------------------------------






sentence, the "fair market value of the Company" shall be the aggregate market
value of the Company's outstanding common stock (on a fully diluted basis) plus
the aggregate market value of the Company's other outstanding equity securities.
The aggregate market value of the Company's equity securities shall be
determined by multiplying the number of shares of the Company's common stock (on
a fully diluted basis) outstanding on the date of the execution and delivery of
a definitive agreement with respect to the transaction or series of related
transactions (the "Transaction Date") by the average closing price of such
security for the ten trading days immediately preceding the Transaction Date, or
if not publicly traded, by such other method as the Board of Directors of the
Company shall determine is appropriate.

5.    Termination of Employment or Service.    

        5.1   In the event the Participant's employment by or service to the
Company is terminated by the Company for any reason other than for Misconduct
(as defined below), the Option shall become fully vested and exercisable. The
Participant shall have the right to exercise the Option (to the extent not
previously exercised), and such right shall continue, until the earlier of the
expiration of the Option or two (2) years following the date on which the
Participant's employment or service terminated.

        5.2   In the event the Participant's employment by or service to the
Company is terminated by the Company because of the Participant's Misconduct,
the Option (regardless of whether all or a portion of the Option is vested), and
all other rights in respect thereof, shall terminate and become null and void on
the date of such termination.

        5.3   In the event the Participant's employment by or service to the
Company terminates for any reason other than as described in Section 5.1 or 5.2,
the unvested portion of the Option, and all other rights in respect thereof,
shall terminate and become null and void on the date on which the Participant's
employment or service terminated. The Participant shall have the right to
exercise the vested portion of the Option (to the extent not previously
exercised), and such right shall continue, until the earlier of the expiration
of the Option or two (2) years following the date on which the Participant's
employment or service terminated.

        5.4   For the purpose of this Option Agreement, "Misconduct" shall have
the meaning provided in the Employment Agreement by and between the Company and
the Participant dated March 1, 2005, as the same may be amended from time to
time.

6.    Non-Transferability of Options.    The Option and any other rights of the
Participant under this Option Agreement or the Plan are nontransferable and
exercisable only by the Participant, except as set forth in Section 1.5 of the
Plan.

7.    Securities Law Compliance.    The Participant acknowledges that the Option
and the shares of Common Stock are not being registered under the Securities
Act, based, in part, in reliance upon an exemption from registration under
Securities and Exchange Commission Rule 701 promulgated under the Securities Act
of 1933, and a comparable exemption from qualification under the Colorado
Securities Act, as each may be amended from time to time. The Participant, by
executing this Option Agreement, hereby makes the following representations to
the Company and acknowledges that the Company's reliance on federal and state
securities law exemptions from registration and qualification is predicated, in
substantial part, upon the accuracy of these representations:

        7.1   The Participant is acquiring the Option and, if and when he
exercises the Option, will acquire the shares of Common Stock solely for the
Participant's own account, for investment purposes only, and not with a view to
or an intent to sell, or to offer for resale in connection with any unregistered
distribution, all or any portion of the shares within the meaning of the
Securities Act, the Colorado Securities Act, or other applicable state
securities laws.

3

--------------------------------------------------------------------------------




        7.2   The Participant has had an opportunity to ask questions and
receive answers from the Company regarding the terms and conditions of the
Option and the restrictions imposed on any shares of Common Stock purchased upon
exercise of the Option. The Participant has been furnished with, and/or has
access to, such information as he considers necessary or appropriate for
deciding whether to exercise the Option and purchase shares of Common Stock.
However, in evaluating the merits and risks of an investment in the Common
Stock, the Participant has and will rely upon the advice of his/her own legal
counsel, tax advisors, and/or investment advisors.

        7.3   The Participant is aware that the Option may be of no practical
value, that any value it may have depends on its vesting and exercisability as
well as an increase in the value of the underlying shares of Common Stock to an
amount in excess of the Exercise Price, and that any investment in common shares
of a closely held Company such as the Company is non-marketable,
non-transferable and could require capital to be invested for an indefinite
period of time, possibly without return, and at substantial risk of loss.

        7.4   The Participant understands that any shares of Common Stock
acquired on exercise of the Option will be characterized as "restricted
securities" under the federal securities laws, and that, under such laws and
applicable regulations, such securities may be resold without registration under
the Securities Act only in certain limited circumstances, including in
accordance with the conditions of Rule 144 promulgated under the Securities Act,
as presently in effect, with which the Participant is familiar.

        7.5   The Participant has read and understands the restrictions and
limitations set forth in the Plan and this Option Agreement (including these
Terms), which are imposed on the Option and any shares of Common Stock which may
be acquired upon exercise of the Option.

        7.6   At no time was an oral representation made to the Participant
relating to the Option or the purchase of shares of Common Stock and the
Participant was not presented with or solicited by any promotional meeting or
material relating to the Option or the Common Stock.

8.    Lock-Up.    Neither the Participant nor any permitted transferee may,
directly or indirectly, offer, sell or transfer or dispose of any of the shares
of Common Stock acquired upon exercise of the Option (the "Shares") or any
interest therein (or agree to do any thereof) (collectively, a "Transfer")
during the period commencing as of 14 days prior to and ending one year, or such
lesser period of time as the relevant underwriters may permit, after the
effective date of a registration statement covering any public offering of the
Company's securities of which the Participant has notice. For the purpose of
this Section 8 "Participant" includes, where the context so requires, any
permitted direct or indirect transferee of the Participant. The Participant
shall agree and consent to the entry of stop transfer instructions with the
Company's transfer agent against the Transfer of the Company's securities
beneficially owned by the Participant and shall confirm the limitations
hereunder by agreement with and for the benefit of the relevant underwriters by
a lock-up agreement or other agreement in customary form. Notwithstanding
anything else herein to the contrary, this Section 8 shall not be construed so
as to prohibit the Participant from participating in a registration or a public
offering of the Common Stock with respect to any shares which he may hold at
that time; provided, however, that such participation shall be at the sole
discretion of the board of directors.

9.    (intentionally left blank)    

10.    Non-Transferability of Shares.    

        10.1    Except as provided in Section 10.2, no Shares may be sold,
transferred, assigned, pledged, or encumbered at any time until the first to
occur of (i) the Public Offering Date, (ii) two years after the date the Shares
were issued upon exercise of the Option, or (iii) the sale of all or
substantially all of the Common Stock or assets of the Company to a person who
is not an affiliate of the Company.

4

--------------------------------------------------------------------------------



        10.2    Notwithstanding the restrictions contained in Section 10.1, the
Shares may be transferred as provided in this Section 10.2, provided, however,
that such transfers remain subject to the right of first refusal in
Section 10.3:

        (a)   Transfers to the Company.

        (b)   Transfers with the written approval of the Committee.

        (c)   Transfers by gift to "immediate family" as that term is defined in
Rule 16a-1(e) under the Exchange Act.

        (d)   In the event of the Participant's death, transfers to the
Participant's beneficiary, or in the absence of a validly designated
beneficiary, transfers by will or the laws of descent and distribution.

        (e)   In the event the Participant suffers a permanent disability,
transfers by the Participant's duly authorized legal representative on behalf of
the Participant.

        (f)    Transfers made pursuant to Sections 13 or 14.

        10.3    The Company shall have a right of first refusal, as set forth
below, to purchase the Shares before the Shares (or any interest in them) can be
validly transferred to any other person or entity.

        (a)   Before there can be a valid sale or transfer of any Shares (or any
interest in them) by any holder thereof, the holder shall first give notice in
writing to the Company, mailed or delivered in accordance with the provisions of
Section 18.5, of his or her intention to sell or transfer such Shares (the
"Option Notice"). The Option Notice shall specify the identity of the proposed
transferee, the number of Shares to be sold or transferred to the transferee,
the price per Share and the terms upon which such holder intends to make such
sale or transfer. If the payment terms for the Shares described in the Option
Notice differ from delivery of cash or a check at closing, the Company shall
have the option, as set forth herein, of purchasing the Shares for cash (or a
cash equivalent) at closing in an amount which the Company determines is a fair
value equivalent of that payment. The determination of a fair value equivalent
shall be made in the Company's best judgment and such determination shall be
mailed or delivered to the selling or transferring stockholder (the "Company's
Notice") within ten (10) days of its receipt of the Option Notice. Should the
selling or transferring stockholder disagree with the Company's determination of
a fair value equivalent, he shall have the right (the "Retraction Right") to
retract the proposed sale or transfer to a third party and the offer of Shares
to the Company pursuant to the Option Notice (such retraction to be made in
writing and mailed or delivered in accordance with the provisions of
Section 18.5 within fifteen (15) days after receipt of the Company's Notice). If
the stockholder again proposes to sell or transfer the Shares, the stockholder
shall again offer such Shares to the Company pursuant to the terms of this
Section 10.3 prior to any sale or transfer.

        (b)   Subject to the selling stockholder's Retraction Right, during the
60-day period commencing upon receipt of the Option Notice by the Company (the
"Option Period"), the Company shall have an option to purchase any or all of the
Shares specified in the Option Notice at the price offered therein (the "Right
of First Refusal").

        (c)   Not more than thirty (30) days after receipt of the Option Notice,
the Company shall give written notice to the stockholder desiring to sell or
transfer Shares of the number of such Shares to be purchased (or, if no Shares
are to be purchased, stating such fact) by the Company pursuant to the terms of
this Section 10.3 (the "Purchase Notice"). Purchases pursuant to this
Section 10.3 shall be consummated within thirty (30) days after delivery of the
Purchase Notice to the selling stockholder, but in no event later than the
expiration of the Option Period. The purchase price shall be paid at the closing
in cash, by check, by cancellation of money purchase indebtedness, or, if the
payment terms set forth in the Option Notice differ from payment in cash or by
check at closing, in accordance with the payment terms set forth in the Option
Notice (or payment of the

5

--------------------------------------------------------------------------------






amount set forth in the Company's Notice in cash, by cancellation of money
purchase indebtedness, or by check). The purchase price shall be paid against
surrender by the selling stockholder of one or more stock certificates
evidencing the number of Shares specified in the Option Notice, free and clear
of all security interests and liens, with duly endorsed stock powers.

        (d)   Unless all of the Shares referred to in the Option Notice are to
be purchased as indicated in the Purchase Notice, the stockholder desiring to
sell or transfer may dispose of any Shares referred to in the Option Notice that
are not to be purchased by the Company to the person or persons specified in the
Option Notice during a period of twenty (20) days commencing upon his or her
receipt of the Purchase Notice; provided, however, that he shall not sell or
transfer such Shares (a) at a lower price or on terms more favorable to the
Participant or transferee than those specified in the Option Notice, and (b) to
a person other than the person or persons specified in the Option Notice; and
provided further that such transfer is consistent with the other provisions and
limitations of the Plan and this Option Agreement (including these Terms). If
the transfer is not consummated within such twenty (20) day period, the
stockholder shall again offer such Shares to the Company pursuant to the terms
of this Section 10.3 prior to any sale or transfer to the same or any other
person.

        (e)   Notwithstanding anything to the contrary, the Company may assign
any or all of its rights under this Section 10.3 to one or more stockholders of
the Company.

        (f)    The Company's Right of First Refusal pursuant to this
Section 10.3 shall terminate to the extent it is not exercised prior to the
Public Offering Date or the consummation of a sale of all or substantially all
of the assets or Common Stock of the Company to a person who is not an affiliate
of the Company.

11.    Put Right.    

        11.1    Following the second anniversary of the Award Date, Participant
shall have the right (the "Put Right") to require, upon notice to the Company,
that the Company purchase some or all of the Shares (the "Put Shares") under the
terms provided in this Section 11.

        11.2    Participant may exercise the Put Right no more than once per
fiscal quarter by providing notice ("Put Notice") to the Company during the
thirty (30) day period immediately following the conclusion of a fiscal quarter
(the "Put Notice Period"). The Put Notice shall specify the number of Shares for
which the Participant seeks to exercise the Put Right and shall specify a
closing date for the purchase which shall be not less than thirty (30) days
after the date of the Put Notice.

        11.3    Within fifteen (15) days after receipt of the Put Notice, the
Company shall provide notice ("Price Notice") to the Participant of the purchase
price of the Put Shares. The purchase price for the Put Shares shall be Fair
Value (as defined in Section 11.7) of the shares on the date of the Put Notice,
provided, however, that if the Fair Value is determined in accordance with
subsection (d) of Section 9.4, the Price Notice must contain only a statement to
that effect along with the name of the independent third party selected by the
Company to determine Fair Value.

        11.4    The number of Shares that the Company may be required to
purchase during any Put Notice Period shall not exceed the lesser of (i) 0.5% of
the number of Shares of Common Stock then outstanding and (ii) the maximum
number of Shares the Company may lawfully purchase at the closing date of the
purchase under Section 160 and other applicable provisions of the Delaware
General Company Law; provided, however, that in no event shall the Company be
required to purchase Shares unless, until and to the extent such purchase is
permitted by the terms of the Company's primary credit facility and the
Indenture relating to the Company's 8.75% Senior Notes due 2011, as amended and
supplemented from time to time. If (x) the Company grants a Put Right to other
employees of or consultants to the Company or its subsidiaries, (y) more than
one Put Notice is given during a Put Notice Period and (z) the limitations
imposed by this Section 11.4 (other than subsection (i)) on the

6

--------------------------------------------------------------------------------




ability of the Company to purchase Shares allow the Company to purchase some,
but not all Shares subject to such Put Notices, the Company shall pay the
maximum amount it is permitted to pay hereunder to such persons pro rata in
accordance with the number of Put Shares designated by them in their respective
Put Notices.

        11.5    The purchase price for the Put Shares shall be paid by the
Company in the form of a check or electronic transfer of immediately available
funds on the date set forth in the Put Notice which shall be no earlier than
sixty (60) days after the date of the Put Notice; provided, however, that if
Fair Value is determined by an independent third party pursuant to
Section 9.4(d), the purchase price for the Put Shares shall be net of one-half
of the expenses of the independent third party and the net purchase price shall
be paid within thirty (30) days after the independent third party provides its
determination of Fair Value to both the Participant and the Company. The
purchase price shall be paid against surrender by the Participant of one or more
stock certificates evidencing the number of Shares specified in the Put Notice,
free and clear of all security interests and liens, with duly endorsed stock
powers. No adjustments (other than pursuant to Section 4.2 of the Plan) shall be
made to the purchase price for fluctuations in the value of the Common Stock
after the date of the Put Notice.

        11.6    Participant's Put Right shall terminate to the extent that it is
not exercised prior to the first to occur of (i) the Public Offering Date,
(ii) the consummation of a sale of all or substantially all of the assets or
Common Stock of the Company to a person who is not an affiliate of the Company
or (iii) March 1, 2015.

        11.7    For the purpose of this Option Agreement, "Fair Value" shall
mean:

        (a)   if the stock is listed or admitted to trade on a national
securities exchange, the closing price of the stock on the Composite Tape, as
published in the Western Edition of The Wall Street Journal, of the principal
national securities exchange on which the stock is so listed or admitted to
trade, on such date, or, if there is no trading of the stock on such date, then
the closing price of the stock as quoted on such Composite Tape on the next
preceding date on which there was trading in such shares;

        (b)   if the stock is not listed or admitted to trade on a national
securities exchange, the last/closing price for the stock on such date, as
furnished by the National Association of Securities Dealers, Inc. ("NASD")
through the NASDAQ National Market Reporting System or a similar organization if
the NASD is no longer reporting such information;

        (c)   if the stock is not listed or admitted to trade on a national
securities exchange and is not reported on the National Market Reporting System,
the mean between the bid and asked price for the stock on such date, as
furnished by the NASD or a similar organization; or

        (d)   if the stock is not listed or admitted to trade on a national
securities exchange, is not reported on the National Market Reporting System and
if bid and asked prices for the stock are not furnished by the NASD or a similar
organization, the value, as mutually agreed by the Company and the Participant
within thirty (30) days after the date of the Put Notice, as applicable, or, in
the absence of such agreement, as determined by an independent third party
selected by the Participant and the Company, based on the trading values of a
comparable group of public companies with appropriate discounts for the
illiquidity and minority status of the Shares, provided, however, that the
discounts for all such factors shall not exceed 15% in the aggregate. If the
Company and the Participant are unable to select promptly a mutually agreeable
independent third party for this determination, the independent third party
shall be selected pursuant to C.R.S. Section 13-22-205. All fees and expenses of
the independent third party shall be borne equally by the Company and the
Participant.

12.    No Stockholder Rights Following Exercise of a Repurchase or Put
Right.    If the Participant (or any permitted transferee who is an employee of
the Company) ceases to be an employee of the Company

7

--------------------------------------------------------------------------------



and holds Shares as to which the Right of First Refusal or Put Right has been
exercised, the Participant shall be entitled to the value of such Shares in
accordance with the provisions of Section 10 or 11, as applicable, but (unless
otherwise required by law) shall no longer be entitled to participation in the
Company or other rights as a stockholder with respect to the Shares subject to
the repurchase or put. To the maximum extent permitted by law, the Participant's
rights following the exercise of the Right of First Refusal or Put Right shall,
with respect to the repurchase or put and the Shares covered thereby, be solely
the rights that he has as a general creditor of the Company to receive payment
of the amount specified in Section 10 or 11, as applicable.

13.    Tag Along Right.    If Timothy M. Marquez or any affiliate thereof
(collectively, "Marquez") proposes to sell, to a Third Party Purchaser (as
defined below) in one transaction or in a series of related transactions ( a
"Tag Along Sale") either (i) more than 50% of his equity interest in the Company
or (ii) control of the Company, then the Participant shall have the right (the
"Tag Along Right") to participate in such Tag Along Sale on the following terms:

        13.1    Marquez shall give the Participant not less than 20 days'
written notice (a "Sale Notice") of his intention, describing the price offered,
all other material terms and conditions of the Tag Along Sale and, if the
consideration payable pursuant to the Tag Along Sale consists in whole or in
part of consideration other than cash, such information relating to such other
consideration as the Participant may reasonably request.

        13.2    In connection with any Tag Along Sale, the Participant shall
have the right, in his sole discretion, to sell, at a price equal to the average
consideration per share received by Marquez for all shares of Common Stock sold
by Marquez in the Tag Along Sale, and otherwise on the same terms and
conditions, as Marquez, the lesser of either (i) all of the Shares then held by
him or (ii) a portion of such Shares equal to a fraction, the numerator of which
is the total number of shares of Common Stock to be purchased by the Third Party
Purchaser, and the denominator of which is the number of shares of Common Stock
owned by persons other than the Participant. Any fractional shares will be
rounded to the nearest whole share.

        13.3    The Participant must exercise his tag-along right by giving
written notice to Marquez within ten (10) days after the delivery of a Sale
Notice, specifying the number of Shares that the Participant desires to include
in the Tag Along Sale. At the closing for the Tag Along Sale, against payment of
the consideration, the Participant will deliver to the Third Party Purchaser the
certificate or certificates representing such number of Shares free and clear of
security interests and liens and duly endorsed, together with all other
documents necessary to effect such Tag Along Sale.

        13.4    There shall be no liability on the part of Marquez to the
Participant if the proposed third party sale is not consummated for any reason.

        13.5    For the purpose of this Agreement, a "Third Party Purchaser"
means any person that is not a stockholder or an affiliate thereof that
purchases or agrees to purchase the shares of Common Stock in connection with a
Tag Along Sale or Compelled Sale (as defined in Section 14).

        13.6    Participant's Tag Along Right shall terminate to the extent that
it is not exercised prior to the Public Offering Date.

14.    Right to Compel Sale.    

        14.1    If at any time Marquez proposes to sell all, or a majority of
his, its or their shares of Common Stock to a Third Party Purchaser, Marquez
shall have the right (the "Compelled Sale Right"), exercisable as set forth
below, to compel the Participant to sell to the Third Party Purchaser (a
"Compelled Sale") all, but not less than all, of the shares of such Common Stock
(to the extent acquired upon exercise of the Option), if any, then held by the
Participant. In connection with any Compelled

8

--------------------------------------------------------------------------------




Sale, the Participant will receive a price equal to the average consideration
per share received by Marquez for all shares of Common Stock sold by Marquez in
the Compelled Sale.

        14.2    In the event Marquez elects to exercise its right to cause a
Compelled Sale, it will deliver written notice (a "Compelled Sale Notice") to
the Participant and the Company, setting forth the consideration and describing
the other material terms and conditions of the Compelled Sale, including the
proposed closing date, which shall be not less than 20 days from the date the
Compelled Sale Notice is delivered. At the closing for the Compelled Sale,
against payment of the consideration, the Participant shall deliver to the Third
Party Purchaser the certificate or certificates representing the number of
shares of Common Stock held by the Employee, duly endorsed and free and clear of
security interests and liens, together with all other documents necessary to
effect such Compelled Sale.

        14.3    There shall be no liability on the part of Marquez to the
Participant if any proposed Compelled Sale is not consummated for any reason.

        14.4    The Compelled Sale Right shall terminate to the extent that it
is not exercised prior to the Public Offering Date.

15.    Bonus Payment.    

        15.1    In the event the Company declares and pays a cash dividend to
its common stockholders, the Participant shall be entitled to receive a cash
payment (the "Dividend Payment") from the Company equal to the product of
(i) the per share amount of the dividend payable to holders of the Company's
Common Stock, and (ii) the number of shares of Common Stock issuable upon
exercise of that portion of the Participant's Option which is vested and
exercisable as of the record date used by the Company for the purpose of
determining the stockholders that are eligible to receive the dividend.

        15.2    The Company shall pay the Dividend Payment to the Participant
within thirty (30) days after the date on which the Company pays the cash
dividend on its Common Stock.

        15.3    All payments made pursuant to this Section 15 shall be net of
any withholding or other taxes applicable to such payment.

16.    Plan.    The Option and all rights of the Participant under this Option
Agreement are subject to, and the Participant agrees to be bound by, all of the
terms and conditions of the Plan, incorporated herein by this reference. In the
event of a conflict or inconsistency between this Option Agreement and the Plan,
this Option Agreement shall govern. The Participant acknowledges receipt of a
copy of the Plan and agrees to be bound by the terms thereof and of this Option
Agreement. The Participant acknowledges reading and understanding the Plan and
this Option Agreement. Unless otherwise expressly provided in other sections of
this Option Agreement, provisions of the Plan that confer discretionary
authority on the Board or the Committee do not and shall not be deemed to create
any rights in the Participant unless such rights are expressly set forth herein
or are otherwise in the sole discretion of the Board or the Committee so
conferred by appropriate action of the Board or the Committee under the Plan
after the date hereof.

17.    Satisfaction of All Rights to Equity.    The Option is in complete
satisfaction of any and all rights that the Participant may have (under an
employment, consulting, or other written or oral agreement with the Company, or
otherwise) to receive (1) stock options or a restricted stock award with respect
to the Company's securities, and/or (2) any other equity or derivative security
in or with respect to the Company. This Option Agreement supersedes the terms of
all prior understandings and agreements, written or oral, of the parties with
respect to such matters. The Participant shall have no further rights or
benefits under any prior agreement conveying any right with respect to any
security or derivative security in or with respect to the Company. The foregoing
notwithstanding, this Section 17 shall not adversely affect the Participant's
rights under any prior option or restricted stock agreement under the Plan
(provided such agreement is expressly labeled as an option, restricted stock, or
award agreement

9

--------------------------------------------------------------------------------




under the Plan and is similar in form to this Option Agreement) which has been
signed by an authorized officer of the Company.

18.    Miscellaneous    

        18.1    Entire Agreement.    This Option Agreement (including these
Terms and together with the form of Exercise Agreement attached hereto) and the
Plan together constitute the entire agreement and supersede all prior
understandings and agreements, written or oral, of the parties hereto with
respect to the subject matter hereof. The Plan, this Option Agreement and the
Exercise Agreement may be amended pursuant to Section 4.5 of the Plan. Such
amendment must be in writing and signed by the Company. The Company may,
however, unilaterally waive any provision of the Option Agreement in writing to
the extent such waiver does not adversely affect the interests of the
Participant hereunder, but no such waiver shall operate as or be construed to be
a subsequent waiver of the same provision or a waiver of any other provision
hereof.

        18.2    Delaware Law.    This Option Agreement and the Exercise
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of Delaware without regard to conflict of law principles
thereunder.

        18.3    Limited Rights.    The Participant has no rights as a
stockholder of the Company with respect to the Option as set forth in Section
4.6 of the Plan. The Option does not place any limit on the corporate authority
of the Company as set forth in Section 4.12 of the Plan.

        18.4    Arbitration.    Any dispute, controversy or claim arising out of
or relating to this Option Agreement (including these Terms), the Plan, and/or
the Exercise Agreement, their enforcement or interpretation, or because of an
alleged breach, default, or misrepresentation in connection with any of their
provisions, will be determined exclusively by confidential, final and binding
arbitration in Denver, Colorado, pursuant to the Colorado Arbitration Act. The
arbitration shall be before a single neutral arbitrator mutually agreed upon by
the parties or, if the parties are unable to agree upon an arbitrator, the
arbitrator shall be selected pursuant to C.R.S. Section 13-22-205. Disputes,
controversies or claims subject to final and binding arbitration under this
Agreement include, without limitation, all those that could otherwise be tried
in court to a judge or jury in the absence of this Section 18.4. The Participant
and the Company agree that they each expressly waive any rights to have such
matters heard or tried before a judge or jury in another tribunal. The
arbitrator's award in any JAMS proceeding will be final, binding, and conclusive
upon the parties, subject only to judicial review provided by statute, and a
judgment rendered on the arbitration award can be entered in any state or
federal court having jurisdiction thereof. Nothing in this Section 18.4,
however, shall limit the right of the parties to stipulate and agree to conduct
the arbitration before and pursuant to the then existing rules of any other
agreed-upon arbitration services provider.

        18.5    Notice.    Any notice to be given under the Option Agreement
shall be in writing and addressed to the Company at its principal office in the
Denver metropolitan area, Colorado to the attention of the Chief Executive
Officer, with a copy addressed to the Company at its principal office in
Carpinteria, California to the attention of the General Counsel, and to the
Participant at the address reflected or last reflected on the Company's payroll
records, or to such other address as is provided by the Participant in writing.
Any notice shall be delivered in person or shall be enclosed in a properly
sealed envelope, addressed as aforesaid, registered or certified, and deposited
(postage and registry or certification fee prepaid) in a post office or branch
post office regularly maintained by the United States Government. Any such
notice shall be given only when received, but if the Participant is no longer an
Eligible Person, shall be deemed to have been duly given as of the date mailed
in accordance with this provision.

(Remainder of Page Intentionally Left Blank)

10

--------------------------------------------------------------------------------



EXHIBIT A

VENOCO, INC.
2000 STOCK INCENTIVE PLAN
OPTION EXERCISE AGREEMENT

        The undersigned (the "Purchaser") hereby irrevocably elects to exercise
his/her right, evidenced by that certain Nonqualified Stock Option Agreement
dated as of            (the "Option Agreement") under the Venoco, Inc. 2000
Stock Incentive Plan (the "Plan"), to purchase            shares of Common
Stock, par value $0.01 per share (the "Shares"), of Venoco, Inc., a Delaware
Company (the "Company"), at an exercise price of            dollars per share.
Capitalized terms used herein and not otherwise defined shall have the meaning
set forth in the Option Agreement, or if not contained therein, in the Plan.

        1.    Form of Warrant Exercise Price.    The Purchaser intends that
payment of the Exercise Price shall be made as (check applicable line):

        a cash exercise with respect to            shares of Common Stock;
and/or    

--------------------------------------------------------------------------------

   
 
 
 
 
a Cashless Exercise with respect to            shares of Common Stock.    

--------------------------------------------------------------------------------

   

        2.    Purchase Price.    In the event the Purchaser has elected a cash
exercise with respect to some or all of the Shares to be issued pursuant hereto,
the Purchaser shall pay the exercise price of $                  per share, for
an aggregate exercise amount of $                  to the Company in accordance
with the terms of the Option Agreement.

        3.    Delivery.    The Company shall deliver a certificate representing
the Shares and registered in the name of the Purchaser to:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        4.    Investment Representations.    The Purchaser acknowledges that the
sale of the Shares by the Purchaser is restricted by SEC Rule 701. The Purchaser
hereby affirms as made as of the date hereof the representations in Section 7 of
the "Terms and Conditions of Nonqualified Stock Option" (which are attached to
and a part of the Option Agreement, the "Terms") and such representations are
incorporated herein by this reference. The Purchaser represents that he has no
need for liquidity in this investment, has the ability to bear the economic risk
of this investment, and can afford a complete loss of the purchase price for the
Shares. The Purchaser acknowledges receipt of the Company's condensed
consolidated financial information. The Purchaser also understands and
acknowledges (i) that the certificates representing the Shares will be legended
as provided for in Section 4.3.3 of the Plan, and (ii) that the Company has no
obligation to register the Shares or file any registration statement under
federal or state securities laws.

        5.    Restrictions on the Shares.    The Purchaser represents that he
has read the Plan and the Option Agreement and acknowledges that the Shares are
and shall remain subject to various restrictions, including but not limited to,
restrictions on transfer, a right of first refusal in favor of the Company, a
call right and a compelled sale right in favor of the Company, restrictions on
transfer under state and federal securities laws and a lock-up provision, in
each case as set forth in the Plan or the Option Agreement. As a condition to
any permitted transfer of the Shares, the Company may require the transferee to
execute a written agreement, in a form acceptable to the Committee, that the
transferee acknowledges and agrees to the foregoing terms and restrictions
imposed on the Shares.

        6.    Plan and Option Agreement.    The Purchaser acknowledges that all
of his/her rights are subject to, and the Purchaser agrees to be bound by, all
of the terms and conditions of the Plan and the Option Agreement (including the
Terms), both of which are incorporated herein by this reference. If a conflict
or inconsistency between the terms and conditions of this Exercise Agreement and
of the

--------------------------------------------------------------------------------




Plan and Option Agreement shall arise, the terms of the Plan and/or Option
Agreement shall govern. The Purchaser acknowledges receipt of a copy of all
documents referenced herein (including the Terms and a disclosure statement) and
acknowledges reading and understanding these documents and having an opportunity
to ask any questions that he may have had about them. Any controversy or claim
arising out of or relating to this Exercise Agreement shall be submitted to
arbitration in accordance with Section 18.4 of the Terms, and Delaware law shall
apply as provided in Section 18.2 of the Terms.

        7.    Entire Agreement.    This Exercise Agreement, the Option Agreement
(including the Terms), and the Plan together constitute the entire agreement and
supersede all prior understandings and agreements, written or oral, of the
parties hereto with respect to the subject matter hereof. The Plan, the Option
Agreement and this Exercise Agreement may be amended pursuant to Section 4.5 of
the Plan. Such amendment must be in writing and signed by the Company. The
Company may, however, unilaterally waive any provision hereof or of the Option
Agreement in writing to the extent such waiver does not adversely affect the
interests of the Participant hereunder, but no such waiver shall operate as or
be construed to be a subsequent waiver of the same provision or a wavier of any
other provision hereof.

"PURCHASER"   ACCEPTED BY:
VENOCO, INC.


--------------------------------------------------------------------------------

Signature
 
By:


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

Print Name
 
Its:


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

Date
 
(To be completed by the Company after the price (including applicable
withholding taxes), value (if applicable) and receipt of funds is verified.)

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.9



VENOCO, INC. 2000 STOCK INCENTIVE PLAN NONQUALIFIED STOCK OPTION AGREEMENT
